DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 5 – “the two portions of each branch electrode are along different direction” is presumed to be intended as “the two portions of each branch electrode are along different directions” or “the two portions of each branch electrode are along a different direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “a first pixel” and “a second pixel”, then subsequently “the first pixel and the second pixel are alternately arranged in a row direction and a column direction”.  It is indefinite that a single first pixel and a single second pixel can be alternately arranged, and further in both a row direction and a column direction.  Similarly, claim 1 also recites in part “the sub-pixel of the third color and the sub-pixel of the fourth color are alternately arranged in the column direction”, which raises the same issue.  For examination purposes, the extent at which “alternately arranged” will be interpreted is side-by-side in either direction.
Claim 1 recites in part “a second pixel including the sub-pixel of the first color, the sub-pixel of the second color”.  It is indefinite how a second pixel can include the same sub-pixel of the first color, the same sub-pixel of the second color.  For examination purposes, the limitation is considered to be “a second pixel including a sub-pixel of the first color, a sub-pixel of the second color”.
Claim 8 recites in part “the branch electrode of the sub-pixels of the third color”.  However, only a sub-pixel of the third color has been previously recited in claim 1.  The limitation is considered to be “the branch electrode of the sub-pixel of the third color”.
Claims 2-11 are also rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oono et al. (US 9,625,757), hereinafter “Oono”.

Regarding claim 1, Oono discloses a display device (see Fig. 7) comprising:
a first pixel including a sub-pixel (PX3) of a first color (R), a sub-pixel (PX2) of a second color (G), and a sub-pixel (PX1) of a third color (B); and
a second pixel including the sub-pixel (PX6) of the first color (R), the sub-pixel (PX5) of the second color (G), and a sub-pixel (PX4) of a fourth color (W), wherein
the first pixel and the second pixel are alternately arranged in a row direction and a column direction (see Fig. 7),
the sub-pixel (PX1) of the third color (B) and the sub-pixel (PX4) of the fourth color (W) are alternately arranged in the column direction (see Fig. 7),
each of the sub-pixels includes a pixel electrode (PE1-PE6) including a branch electrode (PC) extending in a predetermined direction (D1, D2),

the branch electrode (PC) included in one (e.g., PX2) of two sub-pixels of the second color (G) that are adjacent to each other in the column direction has a main portion extending in the first extension direction (D1), and the branch electrode (PC) included in the other (e.g., PX5) of the two sub-pixels of the second color (G) has a main portion extending in the second extension direction (D2),
the first extension direction (D1) and the second extension direction (D2) are different from the row direction and the column direction (see Fig. 7), and
each of the branch electrode (PC) included in the sub-pixel (PX1) of the third color (B) and the branch electrode (PC) included in the sub-pixel (PX4) of the fourth color (W) includes a bending portion (see Fig. 7).

Regarding claim 2, Oono discloses wherein
each of the sub-pixels (PX1-PX6) includes a plurality of the branch electrodes (PC), end portions of which are coupled by coupling portions (upper or lower connecting portions of PC, Fig. 7), and
an opening is provided between the branch electrodes (PC) (see Fig. 7).

claim 7, Oono discloses a plurality of signal lines (S1-S4) arranged between the sub-pixels (PX1-PX6) arrayed in the row direction (see Fig. 7), wherein
the signal lines (S1-S4) are provided along the main portions of the branch electrodes (PC) (see Fig. 7).

Regarding claim 8, Oono discloses wherein each of the branch electrode (PC) of the sub-pixels (PX1) of the third color (B) and the branch electrode (PC) of the sub-pixel (PX4) of the fourth color (W), which are adjacent to each other in the column direction, includes two portions with the bending portion interposed therebetween (see Fig. 7),
the two portions of each branch electrode (PC) are along different direction (D1 and D2), one portion of the two portions is along one of the first extension direction (D1) and the second extension direction (D2), and the other portion thereof is along the other of the first extension direction and the second extension direction (see Fig. 7).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 9,625,757), as applied to claim 1 above, and further in view of Chang et al. (US 10,347,695), hereinafter “Chang”.

Regarding claim 3, Oono discloses a plurality of scan lines (G1-Gn, Figs. 1, 2, 6, not labeled in Fig. 7) extending along the row direction (X) and arrayed in the column direction (Y).
Oono fails to explicitly disclose wherein a boundary line between the sub-pixel of the third color and the sub-pixel of the fourth color, which are alternately arranged in the column direction, is located between the scan lines adjacent in the column direction.
However, Chang discloses a display device (see Figs. 1-5), wherein a boundary line between the sub-pixel (13) of the third color (B) and the sub-pixel (14) of the fourth color (W), which are alternately arranged in the column direction (D1), is located between the scan lines (113) adjacent in the column direction (see Figs. 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a boundary line between the sub-pixel of the third color and the sub-pixel of the fourth color, which are alternately arranged in the column direction, is located between the scan lines adjacent in the column direction, as in Chang, into the display device of Oono to avoid the problem of image artifacts.

claim 5, Oono fails to explicitly disclose wherein the sub-pixel of the first color and the sub-pixel of the second color are not located in the row direction of the bending portion.
However, Chang discloses wherein the sub-pixel (11) of the first color (R) and the sub-pixel (12) of the second color (G) are not located in the row direction (D2) of the middle portion of the sub-pixels (13 and 14) of the third and fourth colors (B and W) (see Figs. 1-4).  Oono further discloses the bending portion is in the middle portion of the sub-pixels (PX1 and PX4) of the third and fourth colors (B and W) (see Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sub-pixel of the first color and the sub-pixel of the second color are not located in the row direction of the bending portion, as in Chang, into the display device of Oono to avoid the problem of image artifacts.

Regarding claim 6, Oono discloses a plurality of scan lines (G1-Gn, Figs. 1, 2, 6, not labeled in Fig. 7) extending along the row direction (X) and arrayed in the column direction (Y).
Oono fails to explicitly disclose wherein the bending portion overlaps with one of the scan lines in plane view.
However, Chang discloses wherein the middle portion overlaps with one of the scan lines (113) in plane view (see Figs. 1-4).  And Oono further discloses the bending portion is in the middle portion of the sub-pixels (PX1 and PX4) of the third and fourth colors (B and W) (see Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the bending portion overlaps with one .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 9,625,757), as applied to claim 1 above, and further in view of Takahashi et al. (US 2016/0062196), hereinafter “Takahashi”, of record in the IDS.

Regarding claim 4, Oono fails to explicitly disclose wherein the display device is driven by a column inversion driving method in which polarities of voltages that are applied to the sub-pixels adjacent in the row direction are different from each other and the polarities of the applied voltages are inverted at a predetermined cycle.
However, Takahashi discloses a display device (see Figs. 1-8), wherein the display device is driven by a column inversion driving method in which polarities of voltages that are applied to the sub-pixels adjacent in the row direction are different from each other and the polarities of the applied voltages are inverted at a predetermined cycle (paras. [0016-0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the display device is driven by a column inversion driving method in which polarities of voltages that are applied to the sub-pixels adjacent in the row direction are different from each other and the polarities of the applied voltages are inverted at a predetermined cycle, as in Takahashi, into the display device of Oono to improve drive efficiency and color reproduction performance power.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 9,625,757), as applied to claim 1 above, and further in view of Kobayashi et al. (US 9,653,033), hereinafter “Kobayashi”.
Regarding claim 9, Oono fails to explicitly disclose wherein an angle of the bending portion of the branch electrode in the sub-pixel of the third color is opposite in direction to an angle of the bending portion of the branch electrode in the sub-pixel of the fourth color adjacent to the sub-pixel of the third color in the column direction.
However, Kobayashi discloses a display device (see Figs. 1-7), wherein an angle of the bending portion of the branch electrode (103) in the sub-pixel of the third color (e.g., top left sub-pixel, Fig. 4) is opposite in direction to an angle of the bending portion of the branch electrode (103) in the sub-pixel of the fourth color (e.g., middle left sub-pixel, Fig. 4) adjacent to the sub-pixel of the third color in the column direction (see Fig. 4).  Oono further discloses the sub-pixel of the third color (B) and the sub-pixel of the fourth color (W) are alternately arranged in the column direction (see Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an angle of the bending portion of the branch electrode in the sub-pixel of the third color is opposite in direction to an angle of the bending portion of the branch electrode in the sub-pixel of the fourth color adjacent to the sub-pixel of the third color in the column direction, as in Kobayashi, into the display device of Oono to direct a flow of ions to prevent accumulation which causes unevenness.

Regarding claims 10 and 11, Oono fails to explicitly disclose wherein two sub-pixels of the third color arranged in the column direction with the sub-pixel of the fourth color interposed 
However, Kobayashi discloses wherein two sub-pixels of the third color (e.g., top and bottom left sub-pixels, Fig. 4) arranged in the column direction with the sub-pixel of the fourth color (e.g., middle left sub-pixel, Fig. 4) interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other (see Fig. 4), and
wherein two sub-pixels of the fourth color (e.g., top and bottom left sub-pixels, Fig. 4) arrayed in the column direction with the sub-pixel of the third color (e.g., middle left sub-pixel, Fig. 4) interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other (see Fig. 4).  Oono further discloses the sub-pixel of the third color (B) and the sub-pixel of the fourth color (W) are alternately arranged in the column direction (see Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein two sub-pixels of the third color arranged in the column direction with the sub-pixel of the fourth color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other, and wherein two sub-pixels of the fourth color arrayed in the column direction with the sub-pixel of the third color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other, as in Kobayashi, into the display device of Oono to direct a flow of ions to prevent accumulation which causes unevenness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896